United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS                 March 14, 2007
                        FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                 No. 06-50042
                               Summary Calendar


                       UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     versus

                               ROBERT FO, JR.,

                                                     Defendant-Appellant.



          Appeal from the United States District Court
                for the Western District of Texas
                         (3:99-CR-811-1)



Before DAVIS, BARKSDALE, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Having pleaded guilty in 1999 to conspiracy to possess, with

intent to distribute, five kilograms or more of cocaine and to

possession,    with   intent    to   distribute,   500   grams   or    more   of

cocaine, Robert Fo, Jr., contests his sentence in 2005, contending

the district court clearly erred in denying him a safety-valve




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reduction pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

(Fo was a fugitive for six years prior to sentencing.)

     A district court’s factual findings regarding a safety-valve

adjustment are reviewed for clear error; its legal interpretations,

de novo.    United States v. Miller, 179 F.3d 961, 964 (5th Cir.

1999).    As noted, Fo claims only clear error by the district court

in its findings of fact.

     “U.S.S.G. § 5C1.2, also known as the ‘safety valve’ provision,

limits the applicability of statutory minimum sentences in certain

cases, specifically, those involving less culpable defendants who

fully assist the Government.”       United States v. Treft, 447 F.3d

421, 426 (5th Cir.) (internal citations omitted), cert. denied, 127

S. Ct. 555 (2006).       To receive a safety-valve adjustment, a

defendant must meet five criteria listed in § 5C1.2; if he does,

the sentencing court may impose its sentence in accordance with the

Guidelines rather than the statutory minimum. U.S.S.G. § 5C1.2(a);

18 U.S.C. § 3553(f).

     In    rejecting   Fo’s   safety-valve-adjustment   request,   the

district court found Fo had not satisfied § 5C1.2(a)(5), which

requires that, “not later than the time of the sentencing hearing,

the defendant ... truthfully provide[] to the Government all

information and evidence the defendant has concerning the offense

or offenses that were part of the same course of conduct or of a

common scheme or plan”.       § 5C1.2(a)(5).   Fo maintains he made a

timely and complete disclosure of all relevant facts surrounding

                                    2
the commission of the offenses charged.             He also claims the

district court’s factual findings as to drug quantities likewise

support the necessary findings for a safety-valve adjustment.

      The defendant has the burden of establishing eligibility for

the   safety-valve     reduction,   including   showing      he     truthfully

provided the Government with all relevant information and evidence

regarding the offense.      United States v. Flanagan, 80 F.3d 143,

146-47   (5th   Cir.    1996).      Information     in   the      Presentence

Investigation Report, which the district court adopted in relevant

part, shows:     Fo’s involvement in the drug conspiracy extended

beyond the two kilogram deals to which he admitted; and he was

actively involved in negotiations regarding a sale of 100 kilograms

of cocaine, a fact Fo denies.        Despite Fo’s contentions to the

contrary, a review of the record shows Fo failed to truthfully

provide the Government with all information and evidence regarding

the   instant   offenses.     See   U.S.S.G.    §   5C1.2;     18    U.S.C.   §

3553(f)(5); Flanagan, 80 F.3d at 146-47.        Accordingly, because the

district court’s safety-valve-reduction finding is plausible in

light of the record as a whole, see United States v. Davis, 76 F.3d

82, 84 (5th Cir. 1996), its challenged finding is not clearly

erroneous.

                                                                  AFFIRMED




                                     3